Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 allowed.

The primary reason independent claim 1 is allowable is because the closest prior art of record, US 2020/0314701 by Talebi Fard et al., fails to teach or fairly suggest either alone or in combination with the prior art of record a method that includes sending, by the first base station to the wireless device, one or more response messages indicating that a same internet protocol (IP) address is associated with the first PDU session and the second PDU session; sending, by the first base station to a second base station, a handover request comprising: session information of the first PDU session; session information of the second PDU session; and at least one parameter indicating that the first PDU session and the second PDU session are for a same application receiving, by the first base station from the second base station, a handover request acknowledgement message for the first PDU session and the second PDU session, wherein the handover request acknowledgement message indicates that the first PDU session and the second PDU session are jointly accepted; and sending, to the wireless device based on the handover request acknowledgement message indicating that the first PDU session and the second PDU session are jointly accepted, a handover command.



The primary reason independent claim 15 is allowable is because the closest prior art of record, US 2020/0314701 by Talebi Fard et al., fails to teach or fairly suggest either alone or in combination with the prior art of record a method that includes sending, to the wireless device, one or more response messages indicating that a same internet protocol (IP) address is associated with the first network slice and the second network slice; sending, by the first base station and to a second base station, a handover request comprising: session information of the PDU session; and at least one parameter indicating that the first network slice and the second network slice are for a same application; receiving, from the second base station, a handover request acknowledgement message for the PDU session, wherein the handover request acknowledgement message indicates that resources are available for both the first 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
US 2020/0314701 teaches a first base station receives, from a second base station, a message comprising a network slice configuration parameter associated with a closed access group that one or more cells of the second base station support. The first base station sends, to the second base station, a request message for the handover, the request message comprising an identifier of the closed access group of the wireless device.
US 2021/0014765 teaches identifying a handover request message received from the RAN via the AMF, where the handover request message includes a protocol data unit session identifier and a target identifier associated with a target RAN, and identifies a request to establish an indirect data forwarding associated with a handover
US 2019/0098547 teaches receiving, by a first access network device, first session management information from a session management network element, where the first session management information is for requesting to set up a user plane tunnel for a voice service of a terminal device; and 
US 2020/0275510 teaches a session management request carries the first identification information and a second identification information, and the session management request is to cause the SMF to establish the new PDU session based on the first identification information and the second identification information.
US 2019/0182875 teaches a PDU session may be established for a wireless device using selected user plane function to provide the requested services for the wireless device.
US 2019/0246370 teaches a UE provides a first session identification and a second session identification and the networks select the same user plane data endpoint, thus by a correlating the first session identification with the second session identification, two correlated UE session channels exist in the first and second networks between the UE and the anchor user plane data endpoint.
US 2020/0228936 teaches, establishing one or more PDU sessions to the required data network via the network slice instance



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466